ORIGINAL                                                                                     12/08/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 21-0505



                                          DA 21-0505


 IN RE THE ADOPTION OF:

 L.E.R.G, A Minor Child.                                                      FiLED
 NATHAN SCOTT KUFNER,                                                         DEC 0 8 2021
                                                                         Bowen Greenwood
                                                                       Clerk of Supreme
                                                                                        Court
                                                                          State of Montana
               Petitioner and Appellee,

        v.
                                                                    ORDER
 JUSTIN A. SHIELDS, Father,

               Respondent and Appellant,

        and

 TINA WOLFORD,

               Intervener and Appellant.



       Intervenor and Appellant Tina Wolford has filed a motion for an extension of time
 within which to file her opening brief. Upon consideration of Wolford's motion,
       IT IS HEREBY ORDERED that Wolford's rnotion for extension is GRANTED.
 Wolford has until January 7, 2022, within which to file her opening brief.
       No further extens'ons will be granted.
       DATED this c‘       day of December, 2021.
                                                  For the Court,




                                                               Chief Justice